—In an action to foreclose a *408mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated August 15, 2001, which denied his motion for summary judgment and granted the cross motion of the defendant James Dockery for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment. The plaintiff failed to submit sufficient evidence in admissible form to establish his entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557; Ferguson v Gassman, 229 AD2d 464; Sullivan v Locastro, 178 AD2d 523).
Contrary to the plaintiffs contentions, the Supreme Court properly granted the cross motion of the defendant James Dockery for summary judgment. The defendant Dockery established a prima facie case for summary judgment. The plaintiffs evidence in opposition was insufficient to defeat the motion (see Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, supra). S. Miller, J.P., Schmidt, Adams and Townes, JJ., concur.